
	
		II
		109th CONGRESS
		2d Session
		S. 3655
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2006
			Mr. Craig (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals eligible for veterans health benefits to contribute to health
		  savings accounts.
	
	
		1.Allowance of individuals
			 eligible for veterans health benefits to contribute to health savings
			 accounts
			(a)In
			 generalSection 223(c)(1) of the Internal Revenue Code of 1986
			 (defining eligible individual) is amended by adding at the end the following
			 new subparagraph:
				
					(C)Special rule
				for individuals eligible for veterans health benefitsFor
				purposes of subparagraph (A)(ii), an individual shall not be treated as covered
				under a health plan described in such subparagraph merely because the
				individual receives periodic hospital care or medical services under any law
				administered by the Secretary of Veterans
				Affairs.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
